[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                 No. 08-15792                    APRIL 1, 2009
                             Non-Argument Calendar             THOMAS K. KAHN
                                                                   CLERK
                           ________________________

                       D. C. Docket No. 95-00237-CR-D-S

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

BERNARD JILES,

                                                              Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         _________________________
                               (April 1, 2009)

Before BIRCH, DUBINA and HULL, Circuit Judges.

PER CURIAM:

      Appellant Bernard Jiles, a federal prisoner proceeding pro se, appeals the

district court’s order denying his 18 U.S.C. § 3582(c)(2) motion to reduce his
sentence based on Amendment 706 to the Sentencing Guidelines. Previously, Jiles

was found guilty of: (1) possession of crack cocaine with intent to distribute, in

violation of 21 U.S.C. § 841(a)(1); (2) use of a firearm in a drug trafficking crime,

18 U.S.C. § 924(c)(1); and (3) two counts of possession of a firearm by a convicted

felon, 18 U.S.C. § 922(g)(1).

      “We review a district court's decision whether to reduce a sentence pursuant

to 18 U.S.C. § 3582(c)(2), based on a subsequent change in the sentencing

guidelines, for abuse of discretion.” United States v. Brown, 332 F.3d 1341, 1343

(11th Cir.2003).

      Amendment 706 allows courts to modify a term of imprisonment, under 18

§ 3582(c)(2), for offenses involving crack cocaine, by reducing the offense level

by two levels. See U.S.S.G. § 1B1.10(c); see also United States v. Moore, 541

F.3d 1323, 1325 (11th Cir. 2008), cert. denied, ___ S. Ct. ___, ___ U.S. Mar. 09,

2009) (No. 08-8558). However, if the original sentence was ultimately based on

something other than the drug quantity, Amendment 706 may not have had an

effect on the sentencing range and, if so, the defendant will not be eligible to be

considered for a sentence reduction. See U.S.S.G. § 1B1.10(a)(2)(B).

      Once eligibility is established, in deciding whether to reduce a defendant’s

sentence under § 3582(c)(2), the district court first must determine what sentence it



                                           2
would have imposed, had the amended guideline range been in effect at the time of

sentencing; and then, in light of this finding, it must consider the § 3553(a) factors

to determine whether or not to reduce the defendant’s original sentence. United

States v. Vautier, 144 F.3d 756, 760 (11th Cir. 1998). Although this two- step

analysis is required, a court is not required to reduce the defendant's sentence. Id.

      Here, we conclude from the record that the district court did not err in

denying Jiles’s request for a sentence reduction. First, Jiles’s sentence for the use

of a firearm in a drug trafficking crime resulted from the statutory mandatory

minimum term in 18 U.S.C. § 924(c)(1), not any guideline provision. Second, his

convictions for possession of a firearm by a convicted felon were not affected by

Amendment 706. Finally, the decision to group his conviction for possession of

cocaine base with his conviction for possession of a firearm by a convicted felon

meant that the base offense level was determined by his possession of a firearm,

and not his possession of crack cocaine. Therefore, Amendment 706 did not have

the effect of lowering Jiles’s offense level and, consequently, the district court did

not have authority to reduce his sentence. Accordingly, we affirm the district

court’s order denying the motion to reduce sentence.

      AFFIRMED.




                                           3